         Case 5:17-cv-00808-RCL Document 168 Filed 03/24/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

BATES ENERGY OIL & GAS, LLC §
                            §
v.                          §                     CIVIL ACTION: SA:17-CV-00808-XR
                            §
COMPLETE OIL FIELD SERVICES §
LLC AND SAM TAYLOR          §


            PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW


          FOR COUNTER DEFENDANTS DAVID BRAVO, LORENA BRAVO,

                               AND FRAC SAND UNLIMITED




To the Court:

       Counter-Defendants David Bravo (“Bravo”), Lorena Silvestri Bravo (“Lorena”), and Frac

Sand Unlimited (“FSU”) (“collectively the “Bravo Defendants”) offer the following proposed

finding of fact and conclusions of law.



FINDINGS OF FACT

   1. Bravo was not an employee of Bates Energy.

   2. Bravo never received a paycheck from Bates Energy.

   3. Bravo was never the Chief Operating Officer of Bates Energy.

   4. Bravo served as a consultant for Bates Energy.

   5. Bravo served as an agent for Bates Energy in attempting to procure sand for Bates Energy.




                                                                                        Page 1
         Case 5:17-cv-00808-RCL Document 168 Filed 03/24/20 Page 2 of 3




   6. None of the Bravo Defendants ever met with Stan Bates and Dewayne Naumann together

       at which time they discussed or planed a conspiracy through which they could remove

       money from the escrow account established by the April 2017 Escrow Agreement between

       COFS and Equity Liaison Company7, LLC (“Equity”) (the “Escrow Agreement” or the

       “Escrow Account”).

   7. The payments Bravo received from the Escrow Account in June and July of 2017

       reimbursed Bravo for expenses incurred in attempting to procure sand for Bates Energy.

   8. Bravo provided the Proof of Funds letter so that he could acquire sand for Bates Energy.

   9. None of the Bravo Defendants reached agreement with Bates and/or Naumann on a plan

       for removing money from the Escrow Account.

   10. Lorena played no role in any of Bravo’s activities related to Bates, Naumann, or COFS.

   11. It happened that Lorena’s name was on a bank account in which Bravo deposited funds he

       received for expenses incurred in seeking sand for Bates, Naumann, and/or COFS, but she

       played no role in securing those funds.

   12. FSU was established solely for the purpose of supporting Bravo’s activities as an agent and

       consultant in procuring sand for Bates.

   13. With respect to the transaction involving Tier I, COFS was aware the sand existed.

   14. Bravo’s invoice on the Tier I sand was for demurrage.

   15. Bravo did not get paid twice on the Tier 1 sand.



CONCLUSIONS OF LAW

       1. No conspiracy existed between any of the Bravo Defendants and Bates and/or

           Naumann.


Proposed Findings of Fact and Conclusion of Law for Counter Defendants David Bravo, Lorena Bravo and
Frac Sand Unlimited
                                                                                              Page 2
         Case 5:17-cv-00808-RCL Document 168 Filed 03/24/20 Page 3 of 3




       2. No meeting of the minds occurred between any of the Bravo Defendants and Bates

           and/or Naumann on the object of a conspiracy.

       3. None of the Bravo Defendants agreed with Bates and/or Naumann on any object or

           course of action in connection with the Escrow Account, COFS, or any of its business.

       4. Bravo bears no responsibility for any loss substained by COFS.

       5. FSU bears no responsibility for any loss substained by COFS

       6. Lorena bears no responsibility for any loss substained by COFS.



                                              Respectfully submitted,

                                              /s/ Rob L. Wiley
                                              Rob L. Wiley
                                              Texas Bar No. 21471650
                                              Southern District Id. No. 9210
                                              STEWART & WILEY PLLC
                                              2202 Timberloch, Suite 110
                                              The Woodlands, TX 77380
                                              Phone: (281) 367-8007
                                              Facsimile: (281) 363-4987
                                              E-mail: Rwiley@StewartWiley.com

                                              ATTORNEY FOR COUNTER DEFENDANT
                                              UNLIMITED FRAC SAND LLC,
                                              D/B/A/ FRAC SAND UNLIMITED


                                      CERTIFICATE OF SERVICE

       I hereby certify that on March 24, 2020, I electronically filed the foregoing instrument with

the Clerk of the Court using the CM/ECF system and served all counsel of record in accord in the

Federal Rules of Civil Procedure.


                                                     /s/ Rob L. Wiley
                                                     Rob L. Wiley


Proposed Findings of Fact and Conclusion of Law for Counter Defendants David Bravo, Lorena Bravo and
Frac Sand Unlimited
                                                                                              Page 3
